—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II hearing, petitioner pleaded guilty with an explanation to violating a prison disciplinary rule prohibiting prisoners from being out of place. The misbehavior report stated that petitioner was found in the yard rather than in the print shop for which he was scheduled all day. The Hearing Officer, relying on the misbehavior report and petitioner’s own admissions, found petitioner guilty of the charged rule violation. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding which was transferred to this Court.
Initially, given petitioner’s plea of guilty to the charge of being out of place, we note that he is precluded from challenging the determination of his guilt on this charge as not supported by substantial evidence (see, Matter of Anderson v Goord, 262 AD2d 896). In any event, the misbehavior report as well as petitioner’s own admissions provide substantial evidence to support the determination finding petitioner guilty of the charged violation.
Cardona, P. J., Mercure, Peters, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.